Citation Nr: 1453031	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of this hearing is of record.  This case was remanded by the Board in April 2014 for additional development.


FINDINGS OF FACT

The most probative evidence indicates the Veteran's low back disability is not related to service. 


CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in an April 2010 letter.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and  the Veteran testified as to in-service events, symptomatology and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and available private treatment records.  The Veteran was notified of the unavailability of some private treatment records in correspondence, and invited to submit such records himself if they were in his possession.  Additionally, the Veteran was afforded a VA examination and an opinion was obtained.  

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he injured his back while on active duty.  His sister provided supporting testimony at the September 2013 hearing that he has had back problems since his active service.

As an initial matter, the record reflects that the Veteran has been diagnosed with a low back disorder.  Most recently, a VA examiner in May 2014 diagnosed degenerative changes of the lumbar spine.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.

Having determined that the Veteran has currently been diagnosed with a low back disability, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The Veteran's spine was clinically evaluated as normal on his October 1978 separation examination.  However, records dated later that same month reflect he was treated for complaints of lower back pain following a lifting injury.  

After service, private treatment records show that the Veteran was seen in July 1991 after he was in a motor vehicle accident and the car in which he was traveling was rear-ended.  The assessment was cervical and low back strain and blunt head trauma.  October 1991 x-rays of the lumbar spine revealed no abnormalities.  

VA treatment records dated after 2010, document treatment for a low back disorder.  Emergency room records dated April 2010 noted that Veteran presented with complaints of lower back pain which he indicated began one week prior following activity of bending and lifting.  He reported a history of back injury many years ago, for which he was treated with physical therapy.  X-rays revealed mild arthritic changes.

Private treatment records show that in May 2010 he was seen for lower back and right hip pain and spasms, after bending and twisting while operating a bottle dumping machine at work.  He was diagnosed with thoracic and low back strain.  July 2010 treatment notes documented an occupational back injury that occurred   in May when he was at the factory.  The Veteran did relate a history of similar problem that were not quite as severe, several years earlier, also from a job injury.  Reportedly, those symptoms resolved.  

Upon review of the record, the Board notes that the Veteran was not shown to     have arthritis of the lumbar spine in service or within one year following discharge from service; as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.

On the question of medical causation, there is no probative medical opinion of record that supports the claim.

The Veteran underwent a VA examination in May 2014.  The examiner opined    that the Veteran's current low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness, to include complaints of back pain documented in the service treatment records in October 1978.  The examiner explained that the Veteran's discharge physical found no abnormalities and VA emergency room note dated April 2010 recorded the Veteran's report of complaints of low back pain due to heavy lifting required by his employment.  The examiner concluded that the Veteran's current back condition was more likely due to post-service injury and less likely due to in-service complaint of back pain, as he did not have any further complaints or treatment until many years after service.  There is no competent medical opinion to the contrary. 

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veteran's back disability is not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent  to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's low back disorder arose in service or is etiologically related to service.  Moreover, arthritis in the lumbar spine was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Accordingly, the claim for service connection for a low back disability is denied.

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


